  Case 1:21-mj-00289-RT Document 7 Filed 03/16/21 Page 1 of 1                             PageID #: 21




                      IN THE UNITED STATES DISTRICT COURT                                          FILED IN THE
                                                                                          UNITED STATES DISTRICT COURT
                                                                                               DISTRICT OF HAWAII
                                                                                           Mar 16, 2021, 10:36 am
                               FOR THE DISTRICT OF HAWAII                                 Michelle Rynne, Clerk of Court




UNITED STATES OF AMERICA,     )                             MJ 21-0289 RT
                              )
          Plaintiff,          )
                              )                             Abstract of Release
     vs.                      )
                              )
NICHOLAS A. CARIGNAN,         )
                              )
          Defendant.          )
_____________________________ )


TO THE UNITED STATES MARSHAL AND/OR WARDEN, FEDERAL DETENTION CENTER:

Be advised that on the date of March 12, 2021, the Court entered the following order:
      Defendant to be released from custody forthwith
            Released to / continued on pretrial release
            Sentenced to time served
            Case Dismissed
            Released to / continued on supervised probation / unsupervised probation
            Released to / continued on supervised release
 T    Defendant to be released once bond conditions are met. As conditions have been met
      effective March 18, 2021 , defendant to be released forthwith.
      Bench warrant recalled
      Other:



                                                            Michelle Rynne, Clerk of Court


                                                            by:    /s/ EA, Deputy Clerk
